Citation Nr: 1143439	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  00-14 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1962 to February 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the Veteran's claim of entitlement to service connection for PTSD.

The Veteran was afforded an RO hearing in June 2000.  A transcript of that hearing has been associated with the claims folders.

When this appeal was most recently before the Board in June 2008, the Board denied entitlement to service connection for PTSD.  The Veteran appealed the June 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued a Memorandum Decision vacating the Board's June 2008 decision, and remanding the matter on appeal for further adjudication consistent with the decision.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. 3.304(f)(1) (2011); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

On July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The July 2010 amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to a veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and that the veteran's symptoms are related to the claimed stressor.

Here, the Veteran has a long-standing diagnosis of PTSD.  The Veteran has not alleged, and the evidence does not suggest, that he engaged in combat with the enemy.  Notably, the Veteran's DD Form 214 does not indicate he received any combat-related awards or medals, such as the Combat Infantry Badge.

The Veteran asserts, however, that his experiences while serving in Germany during the Cold War caused his PTSD.  In an October 1996 letter, the Veteran's treating VA psychologist noted that the Veteran, "observed the shooting of many East German refugees during his tour, and spent approximately 60 days of his tour observing troops amass on either side of the Wall during the Cuban Missile Crisis.  He reports feeling fear, helplessness and terror during these experiences and when he recollects them now."  The Veteran also asserted in an October 1996 stressor statement that, "[he] was in Europe most of 1962 and all of 1963 on border duty during the construction of the Berlin Wall . . . in November 1962, [he] was on radio communication during the Cuban Missile Crisis.  As far as [one] could see on either side were tanks, infantry, and mortar lined up with aircraft overhead.  It was evidence that should anything occur, [one] would only have seconds to respond, not minutes as [he] was told."  Recently, the Veteran's treating private psychiatrist submitted a statement, dated in June 2011, noting that the Veteran served in Tann, Germany during the Cuban Missile Crisis, and the troops were on high alert for a nuclear war.  The psychiatrist did not provide any further comment.

The Board notes that the claimed stressors related to service on or around the Berlin Wall have been determined by the Board to be lacking in credibility and have not been corroborated as a valid stressor for this Veteran. 

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, if the Veteran identifies a stressor related to fear of hostile military or terrorist activity that is separate from his previously alleged experiences on the Berlin Wall, the Board finds that an examination would be helpful in resolving the claim for service connection.



Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development, including providing the Veteran with a letter, explaining the July 2010 amendment of 38 C.F.R.  § 3.304(f), and eliciting any additional stressor statements from the Veteran related to such amendment.

2.  If and only if the Veteran identifies an in-service stressor related to fear of hostile military or terrorist activity that is separate from his alleged experiences on the Berlin Wall, the Veteran should be afforded a VA examination by a psychologist or psychiatrist.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO must provide the examiner with a clear statement of the claimed stressor(s) that he or she is to consider.

The examiner must confirm that this claimed stressor is adequate to support a diagnosis of PTSD; that this claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and that the Veteran's symptoms are related to this claimed stressor.  

The examiner must only consider these questions based on the stressor(s) specifically identified by the RO.

The examiner must explain the rationale for all opinions expressed.

3.  The RO should also undertake any other development it determines to be warranted. 

4.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the appropriate opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

